Decisions of the Nebraska Court of Appeals
910	21 NEBRASKA APPELLATE REPORTS



   [12] As discussed above, Hardrick’s affidavit was properly
excluded from evidence because it lacked the foundation to
qualify him as an expert and failed to demonstrate his com-
petence, both objections raised by Edwards at the hearing.
Having found that the affidavit was properly excluded, we
decline to discuss whether the court made a sua sponte objec-
tion with regard to the affidavit’s relevance. An appellate court
is not obligated to engage in an analysis that is not necessary
to adjudicate the case and controversy before it. Hill v. Hill, 20
Neb. App. 528, 827 N.W.2d 304 (2013).
                       CONCLUSION
   Upon our review of the evidence, we find that there are no
genuine issues of material fact and that Edwards was entitled
to judgment as a matter of law.
                                                  Affirmed.



         William Burnett, appellant and cross-appellee,
               v. Tyson Fresh M eats, I nc., appellee
                       and cross-appellant.
                                    ___ N.W.2d ___

                         Filed April 8, 2014.    No. A-13-278.

 1.	 Workers’ Compensation: Appeal and Error. A judgment, order, or award of
      the Workers’ Compensation Court may be modified, reversed, or set aside only
      upon the grounds that (1) the compensation court acted without or in excess of its
      powers; (2) the judgment, order, or award was procured by fraud; (3) there is not
      sufficient competent evidence in the record to warrant the making of the order,
      judgment, or award; or (4) the findings of fact by the compensation court do not
      support the order or the award.
 2.	 ____: ____. On appellate review of a workers’ compensation award, the trial
      judge’s factual findings have the effect of a jury verdict and will not be disturbed
      unless clearly wrong.
 3.	 Workers’ Compensation. The statutory scheme found in Neb. Rev. Stat.
      § 48-121 (Reissue 2010) compensates impairments of the body as a whole in
      terms of loss of earning power or capacity, but compensates impairments of
      scheduled members on the basis of loss of physical function.
  4.	 ____. The test for determining whether a disability is to a scheduled member or
      to the body as a whole is the location of the residual impairment, not the situs of
      the injury.
           Decisions    of the Nebraska Court of Appeals
	                     BURNETT v. TYSON FRESH MEATS	911
	                          Cite as 21 Neb. App. 910

 5.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not necessary to adjudicate the case and controversy before it.
 6.	 Trial: Expert Witnesses. When there is a conflict in testimony of expert
     witnesses, the trial court is entitled to accept the opinion of one expert over
     another.
 7.	 Workers’ Compensation: Expert Witnesses. As the trier of fact, the Workers’
     Compensation Court is the sole judge of the credibility of witnesses and the
     weight to be given their testimony.
 8.	 Workers’ Compensation. The determination of causation is, ordinarily, a matter
     for the trier of fact.
 9.	 Workers’ Compensation: Evidence: Appeal and Error. In testing the suf-
     ficiency of the evidence to support the findings of fact made by the Workers’
     Compensation Court, the evidence must be considered in the light most favorable
     to the successful party.

  Appeal from the Workers’ Compensation Court: John R.
Hoffert, Judge. Affirmed.
   Holly Theresa Morris, of Shasteen & Morris, P.C., L.L.O.,
for appellant.
   Joseph F. Bachmann, of Perry, Guthery, Haase & Gessford,
P.C., L.L.O., for appellee.
    Inbody, Chief Judge, and Pirtle and Riedmann, Judges.
   Inbody, Chief Judge.
                      INTRODUCTION
   William Burnett appeals the order of the Nebraska Workers’
Compensation Court awarding him temporary total disabil-
ity benefits and outstanding medical and mileage expenses,
but denying him permanent partial disability benefits. The
appellee, Tyson Fresh Meats, Inc. (Tyson), has also cross-
appealed the trial court’s reliance upon certain medical expert
testimony and determination regarding causation. For the
following reasons, we affirm the order of the trial court in
its entirety.
                 STATEMENT OF FACTS
  Burnett, who was 44 years old at the time of the trial, began
working for Tyson in February 2010 as a “chucks operator,”
which involved cutting meat with a “chuck saw.” In the 1980’s,
Burnett underwent hip surgery, but had not experienced any
   Decisions of the Nebraska Court of Appeals
912	21 NEBRASKA APPELLATE REPORTS



pain, impairment, or work restrictions since that time. On June
11, 2010, Burnett was leaving the processing floor where he
worked to go on break and slipped down a small set of stairs.
Burnett explained that he slipped on debris from cow “scraps”
in the doorway, which caused him to put his weight all on
his left side. Burnett immediately felt pain in his hip, and he
reported it to the Tyson safety representative.
   Burnett was seen by a doctor through “Tyson’s healthcare”
and was referred to Dr. Michael L. McCarty. Burnett testified
that Dr. McCarty explained that the pain he was having was
from slipping and falling and not because he needed a hip
replacement. Dr. McCarty’s June 22, 2010, report indicates
that “[Burnett’s] pain is from the degenerative arthritis of the
hip with the acute trauma caused from the fall.” The report
further indicates that “there is no urgency or emergency but
long term I think the only thing that is really going to help his
hip is going to be a total hip replacement.” Dr. McCarty’s fol-
lowup report on July 6 continues to indicate that Dr. McCarty
wanted approval from Tyson’s insurance carrier for a total hip
replacement and that there were “not any other good alterna-
tives when [Burnett] has such advanced degenerative arthritis.”
Thereafter, in a letter seeking clarification of Dr. McCarty’s
diagnosis from Tyson’s insurance carrier, Dr. McCarty indi-
cated that the “findings of advanced degenerative joint dis-
ease” were not caused by the June 11 accident and were per-
sonal in nature.
   Thereafter, in December 2010, Burnett sought out an eval-
uation by Dr. Brent Adamson for a second opinion, because
although he was told by the Tyson doctors that he was not
injured, his pain continued at the same level of intensity.
Dr. Adamson diagnosed Burnett with severe degenerative
arthritis of the left hip and recommended a “left total hip
arthroplasty.”
   Burnett underwent the recommended surgery on December
23, 2010. Burnett testified that he paid for the surgery and
that some expenses were covered by health insurance. Burnett
missed work from December 22, 2010, through March 1, 2011.
Burnett returned to work on March 1, and he testified that
he has had no problems or pain since that time. On June 7,
         Decisions  of the Nebraska Court of Appeals
	                 BURNETT v. TYSON FRESH MEATS	913
	                      Cite as 21 Neb. App. 910

2012, Dr. Adamson opined that Burnett suffered a strain and
contusion of his left hip when he slipped and fell on June
11, 2010. Dr. Adamson further opined that “the degenerative
arthritis that he sustained was pre-existing his injury and that
the x-rays did not look any different before the injury than they
did after the injury.” Dr. Adamson opined that Burnett reached
maximum medical improvement, that there were no permanent
work restrictions, and that he sustained a 23-­ ercent impair-
                                                   p
ment to his left hip.
   In October 2012, Dr. D.M. Gammel was asked to review
the medical reports and documentation regarding Burnett’s hip
pain related to the accident. Dr. Gammel opined that the June
11, 2010, accident caused a permanent aggravation of his pre-
existing left hip degenerative joint disease. Dr. Gammel further
opined that Burnett had no work restrictions and had reached
maximum medical improvement, and he concurred with the
23-percent permanent impairment, but identified the impair-
ment to Burnett’s left lower extremity. Dr. Gammel further
explained that the December 23 surgery was reasonable and
necessary as a result of the June 11 accident, because there had
not been any abrupt clear change in Burnett’s condition until
that time.
   Prior to trial, the parties stipulated that Burnett sustained
an injury in an accident arising out of and in the course and
scope of his employment with Tyson, that notice and venue
were proper, that the average weekly wage was not in dispute,
that Tyson had paid benefits, and that the following were not
at issue: attorney fees, interest, penalties, vocational rehabilita-
tion, and medical expense fee scheduling.
   At trial, Burnett testified in his own behalf as indicated
above and numerous exhibits were received into evidence,
with objections made as to only exhibit 4, a letter from a
chiropractic office, and exhibit 9, medical bills. In the award,
the trial court found that it had been given two competing
opinions as to the nature and extent of Burnett’s injury. The
court found that Dr. Gammel opined that the accident caused
a permanent aggravation of a preexisting left hip degenerative
joint disease and that the surgery performed by Dr. Adamson
on December 23, 2012, was reasonable and necessary as a
   Decisions of the Nebraska Court of Appeals
914	21 NEBRASKA APPELLATE REPORTS



result of the June 11, 2010, accident. On the other hand, the
trial court reviewed the opinion of Dr. Adamson which indi-
cated that he did not agree with Dr. Gammel’s conclusions
and that Burnett’s left hip pain was the natural progression of
degenerative osteoarthritis and was not a result of the incident
at work.
   The trial court found Dr. Gammel’s opinion more persuasive
and found that “the fact that [Burnett] may well have needed
the subject surgery eventually does not serve to absolve [Tyson]
of liability.” The trial court found that if it were to adopt the
opinion of Dr. Adamson, it would in essence be resurrecting
“the enhanced degree or burden of proof specifically rejected
by the Nebraska Supreme Court,” and that Dr. Adamson’s
“concept of inevitability” detracted from his persuasive value.
(Emphasis in original.)
   The court found that Burnett was entitled to temporary dis-
ability benefits from the date of his surgery, December 23,
2010, until his release to return to work on March 1, 2011, and
that based upon the stipulated average weekly wage, he was
entitled to $331.92 for “each of the 9.8571 weeks of temporary
total disability.” The trial court found that due to the nature of
the injury and surgery, the injury qualified as a whole body
injury and not as a scheduled member injury, but that there was
no evidence of any permanent impairments or work restric-
tions. The court denied any award of permanent partial dis-
ability benefits. The court further denied any award of future
medical benefits and found that Tyson was entitled to a credit
for disability payments paid. It is from this order that Burnett
has appealed.
                  ASSIGNMENTS OF ERROR
   Burnett assigns, rephrased and consolidated, that the trial
court erred by failing to apply the appropriate legal test for
determining whether a disability is to a scheduled member or
the body as a whole and for not awarding him permanent dis-
ability benefits for a scheduled member disability. Tyson has
also filed a cross-appeal assigning that the court erred in adopt-
ing Dr. Gammel’s opinion and by finding that the June 11,
         Decisions of the Nebraska Court of Appeals
	                BURNETT v. TYSON FRESH MEATS	915
	                     Cite as 21 Neb. App. 910

2010, accident caused an aggravation resulting in a compen-
sable injury.

                   STANDARD OF REVIEW
   [1] A judgment, order, or award of the Workers’ Compensation
Court may be modified, reversed, or set aside only upon the
grounds that (1) the compensation court acted without or in
excess of its powers; (2) the judgment, order, or award was
procured by fraud; (3) there is not sufficient competent evi-
dence in the record to warrant the making of the order, judg-
ment, or award; or (4) the findings of fact by the compensation
court do not support the order or the award. Visoso v. Cargill
Meat Solutions, 285 Neb. 272, 826 N.W.2d 845 (2013).
   [2] On appellate review of a workers’ compensation award,
the trial judge’s factual findings have the effect of a jury ver-
dict and will not be disturbed unless clearly wrong. Id.

                            ANALYSIS
Scheduled Member or Body as Whole.
   Burnett argues that the trial court erred in failing to apply
the appropriate legal test for determining whether a disability is
to a scheduled member or the body as a whole. Burnett argues
that the appropriate test for determining whether a disability is
to a scheduled member or to the body as a whole is the loca-
tion of the residual impairment and not the situs of the injury,
pursuant to Ideen v. American Signature Graphics, 257 Neb.
82, 595 N.W.2d 233 (1999). Burnett contends that the trial
court erred in relying upon Jeffers v. Pappas Trucking, Inc.,
198 Neb. 379, 253 N.W.2d 30 (1977).
   [3,4] The statutory scheme found in Neb. Rev. Stat. § 48-121
(Reissue 2010) compensates impairments of the body as a
whole in terms of loss of earning power or capacity, but com-
pensates impairments of scheduled members on the basis of
loss of physical function. Nordby v. Gould, Inc., 213 Neb. 372,
329 N.W.2d 118 (1983). The test for determining whether a
disability is to a scheduled member or to the body as a whole
is the location of the residual impairment, not the situs of the
injury. Ideen v. American Signature Graphics, supra.
   Decisions of the Nebraska Court of Appeals
916	21 NEBRASKA APPELLATE REPORTS



   The question that Burnett presents is whether his impair-
ment is to his hip or to his body as a whole. In the case of
Jeffers v. Pappas Trucking, Inc., supra, as relied upon by the
trial court in the case at hand, the question presented was
whether a hip injury resulted in a leg disability or body as a
whole disability. The employee suffered an injury to his right
hip as a result of a work-related motor vehicle accident that
aggravated a preexisting hip injury which ultimately resulted
in a total arthroplasty (a replacement of the ball and socket of
the hip joint). The employee attempted to return to work; how-
ever, because of the severe pain in his beltline and back, the
employee was unable to withstand the long periods of sitting
required in his job. The trial court found that the employee
suffered a scheduled member injury. See Jeffers v. Pappas
Trucking, Inc., supra.
   On appeal, the employee in Jeffers v. Pappas Trucking, Inc.
argued that he had suffered a whole body injury rather than an
injury to a scheduled member. The Nebraska Supreme Court
determined that the test for determining whether the injury
was a scheduled member injury or injury to the body as a
whole was not the situs of the injury, but, rather, the location
of the residual impairment. Id. The Nebraska Supreme Court
found that the employee’s injury was to both the ball and the
socket of his hip joint—requiring a total hip replacement, and
not merely a replacement of the head of the femur—and that
since the disabling pain was at his beltline and back, areas
other than the site of his hip or leg injury, it compelled a whole
body award rather than a specific member award. See Jeffers
v. Pappas Trucking, Inc., supra. In finding that the employee’s
injury was not a scheduled injury to the leg, the Supreme
Court explained:
      The issue as to whether the plaintiff’s injury was a sched-
      ule injury is largely one of law, as the facts are undis-
      puted in regard to the nature and location of the injury.
      Therefore, we need not weigh the evidence and reach
      our own conclusion, but need only find that the lower
      court came to an incorrect conclusion of law based on
      the facts presented to it. We have repeatedly held that
      the compensation act is to be liberally construed so that
        Decisions  of the Nebraska Court of Appeals
	                BURNETT v. TYSON FRESH MEATS	917
	                     Cite as 21 Neb. App. 910

      its beneficent purposes may not be thwarted by technical
      refinements of interpretation. [Haler v. Gering Bean Co.,
      163 Neb. 748, 81 N.W.2d 152 (1957)]. As previously
      stated, compensation for schedule injuries under subdivi-
      sion (3) of section 48-121, R. S. Supp., 1976, is limited
      to the amount provided for in that subdivision, but can
      be recovered regardless of whether industrial disability
      is present. Compensation for non-schedule injuries under
      subdivisions (1) and (2) is not as limited as that pro-
      vided in subdivision (3), and depends on loss of earning
      capacity or employability. In this case it would clearly
      be a technical refinement of interpretation to hold that an
      injury to the hip joint is a schedule member injury to the
      leg, and thus the beneficent purposes of the compensation
      act would be thwarted. The plaintiff should be given the
      opportunity to prove the industrial disability caused by
      his injury under subdivisions (1) and (2).
Jeffers v. Pappas Trucking, Inc., 198 Neb. 379, 391-92, 253
N.W.2d 30, 36-37 (1977).
   In Ideen v. American Signature Graphics, 257 Neb. 82, 595
N.W.2d 233 (1999), the claimant sought review of the trial
court’s determination that the claimant did not suffer a whole
body injury as to the injury to her right arm. The claimant’s
treating physician assigned her a 12-percent permanent par-
tial impairment to the upper right arm. Id. Another physician
agreed with the 12-percent impairment to the upper right arm,
in addition to a 5-percent impairment to her spine, and opined
that the claimant had a 12-percent impairment to her person
as a whole. Id. The trial court found the first physician’s
opinion to be the most persuasive and found that the disabil-
ity was as to the arm only. Id. The claimant argued that the
Nebraska Supreme Court abandoned the residual impairment
test because the application of the test gave different results
depending on whether the injury was to the upper or lower
extremity. Id.
   The Nebraska Supreme Court reiterated that the residual
impairment test was the appropriate test for determining dis-
ability. See id. Specifically, as to the facts of the case, the
Supreme Court found that the residual impairment test did
   Decisions of the Nebraska Court of Appeals
918	21 NEBRASKA APPELLATE REPORTS



not distinguish between leg and arm injuries and an injury
to the arm could result in an impairment to the body as a
whole, but that the specific evidence presented to the trial
court in the claimant’s case was conflicting. Id. The compen-
sation court is granted great discretion in determining factual
issues, such as choosing to credit one expert opinion over
another. Id.
   Therefore, in both cases, the residual impairment test was
determined to be the appropriate test for determining disability,
with the difference in the cases being the application of that
test to the facts presented in each case. In this case, the issues
of whether Burnett’s injury is a scheduled member injury or
not are largely ones of law, because the facts are undisputed in
regard to the nature and location of the injury. Therefore, we
need not weigh the evidence and come to our own conclusion,
but need only determine whether the trial court came to an
incorrect conclusion of law based on the facts presented to it in
order to find the error Burnett urges.
   The record indicates that in its award, the trial court found
that both Dr. Adamson and Dr. Gammel opined that Burnett
sustained a 23-percent medical impairment as a result of the
total hip arthroplasty. Dr. Adamson, the physician who per-
formed Burnett’s surgery, assigned the impairment to Burnett’s
left hip, and Dr. Gammel assigned the impairment to the lower
left extremity. The trial court concluded that Burnett’s surgery
involved a total hip replacement and qualified as a whole body
injury. The evidence clearly indicates that Burnett injured
his hip and underwent a total hip replacement, and as such,
the injury was not limited to his leg and was not a scheduled
member injury pursuant to § 48-121(3). Therefore, we find
that the trial court came to the correct conclusion of law that
Burnett’s injury was to the whole body based upon the facts
presented to it.
Permanent Disability Benefits.
   [5] Burnett also argues that the trial court erred by fail-
ing to award him permanent partial disability benefits based
upon his contention that his injury was a scheduled member
injury and not a whole body injury. Having determined that
        Decisions  of the Nebraska Court of Appeals
	                BURNETT v. TYSON FRESH MEATS	919
	                     Cite as 21 Neb. App. 910

the trial court was correct in determining that Burnett’s injury
was a whole body injury, we need not address this assignment
of error. An appellate court is not obligated to engage in an
analysis that is not necessary to adjudicate the case and con-
troversy before it. Holdsworth v. Greenwood Farmers Co-op,
286 Neb. 49, 835 N.W.2d 30 (2013).
Cross-Appeal: Expert Medical Opinion.
   On cross-appeal, Tyson argues that the trial court erred by
relying upon the opinion of Dr. Gammel that Burnett’s June
11, 2010, injury was an aggravation of his preexisting hip
condition. We note for purposes of completeness in our review
of this cross-appeal that at trial, Tyson did not raise any objec-
tions to the admission of Dr. Gammel’s opinion.
   [6,7] When there is a conflict in testimony of expert wit-
nesses, the trial court is entitled to accept the opinion of
one expert over another. As the trier of fact, the Workers’
Compensation Court is the sole judge of the credibility of
witnesses and the weight to be given their testimony. See
Frauendorfer v. Lindsay Mfg. Co., 263 Neb. 237, 639 N.W.2d
125 (2002).
   There is sufficient evidence to support the trial court’s
adoption of Dr. Gammel’s opinion. The record indicates that
Burnett’s treating physician, Dr. Adamson, gave differing opin-
ions as to Burnett’s injury. In one opinion, Dr. Adamson indi-
cated that Burnett’s fall aggravated his hip pain, and in another,
Dr. Adamson opined that the hip pain would have been worse
with or without the injury. Dr. Adamson then later opined that
any aggravation to the hip was only temporary and that Burnett
“returned to baseline” shortly after the accident. The record
before this court clearly indicates that Dr. Adamson’s various
opinions are in conflict with each other, whereas Dr. Gammel’s
opinions remained consistent that Burnett’s injury aggravated
his preexisting condition and required surgery.
   Furthermore, we disagree with Tyson’s assertion that the
mere fact that Dr. Gammel was not Burnett’s treating phy-
sician diminishes any weight which could be given to his
opinion, because it is clear that Dr. Gammel had access to
and reviewed all of Burnett’s medical records and history. In
   Decisions of the Nebraska Court of Appeals
920	21 NEBRASKA APPELLATE REPORTS



light of this record and the deference given to the trial court,
we cannot say that the compensation court erred in relying
upon Dr. Gammel’s opinion. This assignment of error is with-
out merit.
Cross-Appeal: Aggravation.
   Implicit in Tyson’s argument that the trial court erred in
relying upon the opinion of Dr. Gammel, is Tyson’s conten-
tion that the injury to Burnett’s hip was not an aggravation of
a preexisting condition. Instead, Tyson argues that because of
the advanced degenerative condition of Burnett’s hip joint, the
injury sustained on June 11, 2010, was only temporary.
   [8,9] The determination of causation is, ordinarily, a matter
for the trier of fact. Vega v. Iowa Beef Processors, 270 Neb.
255, 699 N.W.2d 407 (2005). In testing the sufficiency of the
evidence to support the findings of fact made by the Workers’
Compensation Court, the evidence must be considered in
the light most favorable to the successful party. Sherwood
v. Gooch Milling & Elevator Co., 235 Neb. 26, 453 N.W.2d
461 (1990).
   The record before us indicates that in the early 1980’s,
Burnett underwent a hip surgery, after which, Burnett testified,
he suffered virtually no further pain until the June 11, 2010,
accident. The medical records indicate that subsequent to that
surgery, Burnett developed degenerative joint disease in the
hip in which he underwent surgery. Dr. Gammel opined that
there was a clear change in Burnett’s condition which persisted
after the June 11 accident. As indicated above, we will not sub-
stitute our judgment for that of the compensation court, and,
as such, we find that the trial court did not err in determin-
ing that Burnett’s June 11 accident aggravated his preexisting
hip condition.
                       CONCLUSION
  In sum, we find that the trial court did not err in its deter-
minations, and we affirm the order of the court in its entirety.
                                                    Affirmed.